IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1551
                             Filed October 14, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DUSTIN JAMES WITT,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, Annette J.

Scieszinski, Judge.



       Dustin James Witt appeals from his conviction of willful injury causing

bodily injury. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Kelli Huser, Assistant Attorney

General, Lisa Holl, County Attorney, and Gary Oldenburger, Assistant County

Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


POTTERFIELD, Judge.

       Dustin James Witt appeals from his conviction of willful injury causing

bodily injury. He contends the district court erred in denying his motions for

judgement of acquittal “as the evidence of the cause of the injuries was

ambiguous at best and the complaining witness’[s] testimony was ‘impossible

and absurd and self-contradictory.’” Because substantial evidence supports the

conviction, we affirm.

I. Background Facts.

       Viewing the evidence in the light most favorable to the State, a rational

jury could find the following.

       James Seamans testified that on August 4, 2013, he and his two sons

were pulling up in front of their house on Tuttle St. and starting to get out of their

vehicle. They heard screaming approximately two blocks down the street and

noticed a SUV travelling at a high rate of speed. When the SUV got within a

block of their house where there was “a pretty good little dip there on the side

road,” the SUV hit the dip, “went up in the air, came down, bottomed out, [and]

shot sparks out from under it.” The vehicle turned left, and Seamans heard a

yelp. He and his sons walked toward the intersection and “noticed a young lady

sat up out of the ditch by the cornfield there. We took off running up there, and

she started screaming at us that he was beating her.”1 At that point, the men

saw Witt climbing out of the vehicle and yelling at the woman to get back in the

vehicle before he hit her again. The left side of the woman’s face was swollen

1
  Seamans also stated the woman told him at some point she jumped from the vehicle to
get away. Witt argued at trial the injuries were caused by the jump from the vehicle
rather than by his assault.
                                        3


and bruised. Seamans intervened, and Witt “wanted to fight us all.” While Witt

and the men were talking, the woman got in the vehicle and drove away. Witt

“started screaming that she was suicidal and how is he going to get home.”

Seamans’s wife called the police while Seamans spoke with Witt.

       At about dusk on August 4, Jeffrey Griffiths was at his home (at the Mary

and Tuttle intersection) standing by his vehicle when he heard a neighbor yell

“slow down.” He looked up to see a SUV-type vehicle “bottoming out and it flew

by me.” He saw the driver, who appeared to be male, “make a swinging motion

towards the passenger.”

       Officer Michael Sieren received a dispatch to return a call to Sarah Steine

at a hospital concerning an assault. Officer Sieren called Steine who told him

she had been in the process of leaving Witt’s residence (with whom she had

been having a relationship) at about 9 p.m. when she realized she did not have

the keys to her vehicle. Before she could get out of the vehicle, Witt grabbed her

by the hair and body, jerked her out of the car, and repeatedly punched her. She

told the officer Witt dragged her to the house but she had gotten away and had

driven to her husband’s residence.

       Officer Sieren learned the next day from another officer that they had been

in contact with Witt the previous day in response to a report at about 9 p.m. of a

vehicle that was driving very recklessly. The officer responding to that August 4

report came in contact with Witt. Witt had been in a vehicle with Steine but she

left before the officers arrived.       Witt was extremely intoxicated and

uncooperative; he would provide no information and was arrested for public

intoxication.
                                         4


      Officer Sieren contacted Steine again on August 21. He stated he had

been given some “additional information of a different location that some of this

had happened,” and Steine replied that she had been remembering more things

and offered information corroborating what happened on Tuttle. Officer Sieren

testified, “Steine stated that due to being hit in the head, she believed she was

just remembering more things as time went on.”

      The nurse who treated Steine at the hospital, Melinda Coleman, testified

Steine stated she had been assaulted. Steine named Witt as the assailant and

said, “‘He kept punching me. He kept punching me.’ And when I said—and she

said, ‘And he drug me, he slapped me, he punched me.’ She just kept saying,

‘He punched me.’” Coleman noted injuries to Steine’s face “mainly around the

eye and nose,” injuries to her neck, and numerous abrasions, bruises, and

lacerations on the left and back side of her body. Coleman testified, “She said

that he had drug her out of her vehicle across the yard [on] a paved sidewalk, so

as I’m jotting this down, her injuries were consistent with what she was telling me

happened to her.”

      Steine testified about “scuffling” with Witt at his house, about trying to get

the keys to her vehicle but Witt got in the vehicle before she did. She stated,

      Everything is kind of bits and pieces. So I was on the ground, and
      he got in my vehicle. And I had got up and gotten into the
      passenger seat because I didn’t want him to take it. That was my
      only way to get out of there.
              Q. You said that you were on the ground. How did you get
      on the ground? A. I don’t know if I fell or if I was knocked down.
      I’m not sure.
              Q. So then you got into the passenger side of the truck;
      right? A. Correct.
              Q. And what happened at that point? A. He started driving
      all through town. I’m not sure where we were. We were running
                                         5


       stop signs. He was trying to argue with everybody. He didn’t have
       his lights on. At some point we had hit a dip so hard in my truck
       that we had caught air, and I remember my head hitting the top of
       the car like the roof. . . .
               After that he repeatedly punched me in my eye and my face,
       and I have some goose eggs on my forehead from him punching
       me.
               ....
               Q. Now at that point as he’s driving along and hitting you, do
       you remember anything specifically about where he was hitting you
       and how that was happening? A. He was punching me on my left
       side. My right side was towards the passenger door so he couldn’t
       really reach it, and it was just, like, I want to call them rabbit
       punches, because it kept coming and coming and coming. It was
       fast, and I just remember, like, going like this and telling him, like,
       “You’re hitting me,” hoping that it would stop. And then everything
       just kind of felt and sounded like it was under water. Like I
       remember feeling like my face was going to explode. Like I could
       almost feel the bones breaking, and I felt my forehead swell up. I
       just remember feeling massive amounts of pain in my face, and he
       was also punching me in my ribs, and it was—it was my face.

She testified she “somehow managed to drive” to her husband’s. “I had asked

him to lay down because I was tired, and he jumped out of bed and took me over

to the mirror and showed me what I looked like, because I didn’t want to go to the

hospital.”

               Q. Once you arrived there at the hospital what happened?
       A. The nurse asked me if I’d like to press charges, and I said yes.
       And they examined me and diagnosed me with a fractured left
       orbital bone, and they didn’t notice the nose because my face was
       so swollen and messed up.
               Q. Now what other types of injuries did you have? A. I had,
       like, I’m not—like cement burns up my back and my sides. I had
       marks on my wrist. I had fingerprints around my neck from him
       taking me and shaking me like that while we were outside of his
       house. There was [sic] bruises and scratches, and just I was
       marked up everywhere.

       Steine acknowledged she had not initially given Officer Sieren information

about what had happened in the truck, because “I was still trying to protect Mr.

Witt sort of in a way.” She acknowledged she had smoked marijuana the day of
                                             6


the assault. She also testified that she was missing “bits and pieces” of that

night. She did not remember being in a ditch. She stated she had been struck in

the head several times that night.

       The jury found Witt guilty of willful injury causing bodily injury, which was a

lesser included offense to one of three charged offenses.2 He appeals.

II. Scope and Standard of Review.

       We will uphold the denial of a motion for judgment of acquittal if there is

substantial evidence to support a defendant’s conviction. State v. Adney, 639

N.W.2d 246, 250 (Iowa 2001).             Substantial evidence is that which would

convince a rational fact finder the defendant is guilty beyond a reasonable doubt.

Id. We review challenges to the sufficiency of the evidence for the correction of

errors at law. Id. We give consideration to all of the evidence in the record, not

just the evidence that supports the verdict. Id. However, we view the evidence

in the light most favorable to the State. Id.

III. Discussion.

       The trial court did not err in denying the motion for judgment of acquittal; a

reasonable jury could find Witt caused Steine’s injuries. Witt argues Steine’s

testimony was so contradictory as to be of no probative force. This claim was not

made below. See State v. Truesdell, 679 N.W.2d 611, 615 (Iowa 2004) (“To

preserve error on a claim of insufficient evidence for appellate review in a




2
  Witt was charged with three counts: count I, burglary in the second degree; count II,
willful injury resulting in serious injury; and count III, domestic abuse assault with intent
to cause serious injury, all as being a habitual offender. The jury found Witt guilty of a
lesser-included offense of count II; counts I and III were dismissed.
                                          7


criminal case, the defendant must make a motion for judgment of acquittal at trial

that identifies the specific grounds raised on appeal.”).

       Even assuming this claim is properly before us, witness credibility is

generally left to the jury. State v. Mitchell, 568 N.W.2d 493, 503 (Iowa 1997).

The exception to this rule is if a witness’s testimony is extremely absurd, self-

contradictory, or impossible, the court should deem the testimony invalid. Id.

While there are some inconsistences and gaps in Steine’s testimony, she was

consistent in asserting Witt caused her injuries.       The jury could reasonably

reconcile any inconsistencies to her head injury or the circumstances of being an

abuse victim; she testified she withheld certain details from the police and other

persons because she wanted to protect Witt. In addition, Steine’s testimony was

corroborated by other evidence that Witt caused her injuries, including but not

limited to, Jeffrey Griffiths’s testimony that he saw the driver in the truck (Witt)

swing at his passenger (Steine), Seamans’s testimony that he heard Witt tell

Steine to get in the car or he would hit her again, the nurse’s testimony that her

injuries were consisted with being dragged, and the doctor’s testimony that the

type of facial fracture Steine suffered generally occurred from a “direct trauma”

such as “baseball bats, softballs, a punch.”        Because substantial evidence

supports the conviction, we affirm.

       AFFIRMED.